UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Section 240.14a-12 AROWANA INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. Title of each class of securities to which transaction applies: Ordinary shares, warrants, rights Aggregate number of securities to which transaction applies: 10,859,000 ordinary shares, 8,789,000 warrants, 8,789,000 rights Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): $7.1952 per ordinary share (representing up to $84,456,000 contributed to VivoPower International PLC (“VivoPower”) in exchange for up to 11,737,900 ordinary shares of VivoPower, to be distributed to the holders of the ordinary shares of the registrant on a one-for-one basis, after the automatic conversion of each of the registrant’s rights into 1/10th of an ordinary share of the registrant) and $0.1299 per warrant (representing the market price of the warrants being surrendered for ordinary shares of VivoPower, with each warrant entitling the holder to receive 1/20th of an ordinary share of VivoPower) Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☒ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and thedate of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No. Form F-4 (File No. 333-213297) Filing Party: VivoPower International PLC Date Filed: August 24, 2016 The information in this proxy statement/prospectus is not complete and may be changed. We may not issue these securities until the registration statement filed with the Securities and Exchange Commissions is effective. This proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TOCOMPLETION, DATEDNOVEMBER 17 , 2016 AROWANA INC.
